12‐4131‐bk
     Santiago‐Monteverde v. Pereira


 1                                                 In the
 2                        United States Court of Appeals
 3                                       For the Second Circuit
 4                                                 ________
 5
 6                                            August Term 2013
 7
 8                                              No. 12‐4131‐bk
 9
10                         IN RE: MARY VERONICA SANTIAGO‐MONTEVERDE, 
11                                            Debtor.
12
13                             MARY VERONICA SANTIAGO‐MONTEVERDE,
14                                      Debtor‐Appellant,
15
16                                                    v.
17
18                                    JOHN S. PEREIRA, CHAPTER 7 TRUSTEE,
19                                              Trustee‐Appellee.
20                                                  ________
21
22                           Appeal from the United States District Court
23                             for the Southern District of New York.
24                            No. 12 CV 4238 ― P. Kevin Castel, Judge.
25                                            ________
26
27                                        ARGUED: SEPTEMBER 23, 2013
28                                         DECIDED: MARCH 2, 2015
29                                                ________
30
31   Before: SACK, PARKER, and RAGGI, Circuit Judges.
32                                      ________
 1         Appeal from a decision of the United States District Court for the Southern
 2   District of New York (P. Kevin Castel, J.) affirming the bankruptcy court’s order
 3   striking the debtor’s claim that the value of her rent‐stabilized lease was exempt
 4   from  her  bankruptcy  estate  as  a  “local  public  assistance  benefit”  within  the
 5   meaning  of  New  York  Debtor  and  Creditor  Law  §  282(2).  We  previously
 6   concluded that the application of section 282(2) to New York’s rent stabilization
 7   laws raised an unresolved question of New York law and certified the question
 8   to  the  New  York  Court  of  Appeals.  The  Court  of  Appeals  has  now  responded
 9   that the value of a rent‐stabilized lease is a “local public assistance benefit” under
10   New York law. We therefore reverse the decision of the district court and remand
11   for further proceedings consistent with this opinion.

12                                         ________

13                       RONALD J. MANN, Columbia University School of Law, New
14                       York, NY, (Kathleen G. Cully, Kathleen G. Cully PLLC, New
15                       York, NY, on the brief), for Debtor‐Appellant.

16                       J. DAVID DANTZLER, JR. (John P. Campo, Eric L. Unis, on the
17                       brief) Troutman Sanders LLP, New York, NY, for Trustee‐
18                       Appellee.

19                       Ira L. Herman, Thompson & Knight LLP, New York, NY, for
20                       Amicus Curiae, New York City Bankruptcy Assistance Project,
21                       supporting Debtor‐Appellant.

22                       Carolyn E. Coffey (of counsel to Jeanette Zelhof), MFY Legal
23                       Service, Inc., New York, NY, for Amicus Curiae, MFY Legal
24                       Services, Inc., supporting Debtor‐Appellant.

25                                         ________

26


27
 1   PER CURIAM:

 2          Debtor‐Appellant Mary Santiago‐Monteverde appealed to this Court from
 3   a  decision  of  the  district  court  affirming  the  bankruptcy  court’s  ruling  that  her 
 4   residential lease, rent‐stabilized under New York’s Rent Stabilization Code, N.Y.
 5   Comp.  Codes  R.  &  Regs.  tit.  9,  §§  2520  et  seq.,  was  not  exempt  from  her
 6   bankruptcy  estate  as  a  “local  public  assistance  benefit”  within  the  meaning  of
 7   New  York  Debtor  and  Creditor  Law  (“DCL”)  §  282(2).  We  concluded  that  this
 8   question was an important one of unsettled New York law and certified it to the 
 9   New  York  Court  of  Appeals,  which  accepted  the  certification.  In  re  Santiago‐
10   Monteverde,  747  F.3d  153  (2d  Cir.  2014),  certified  question  accepted,  23  N.Y.3d  958
11   (2014).  After  considering  the  question,  the  Court  of  Appeals  concluded  that  a
12   debtor’s interest in a rent‐stabilized lease is a local public assistance benefit under
13   the  DCL.  See  In  re  Santiago‐Monteverde,  24  N.Y.3d  283  (2014). We  assume  the
14   parties’  familiarity  with  the  underlying  facts,  procedural  history,  and  issues  on
15   appeal, which we briefly summarize below.

16                                                 I.

17          Santiago‐Monteverde  has  lived  in  a  rent‐stabilized  apartment  in  Lower
18   Manhattan  for  over  forty  years.  After  her  husband’s  death,  she  experienced
19   financial  difficulties  and,  in  November  2011,  filed  for  Bankruptcy  protection
20   under Chapter 7. On Schedule G of her petition, she listed her apartment simply
21   as  an  “unexpired  lease.”  The  Bankruptcy  Trustee,  John  S.  Pereira,  determined
22   that she had no assets.  Shortly after he did so, Santiago‐Monteverde’s landlord,
23   East 7th Street Development Corporation, approached the Trustee and offered to
24   buy  the  lease  to  Santiago‐Monteverde’s  apartment  under  terms  that  would
25   permit her to remain in the apartment but would cause the apartment to lose its
26   rent stabilized status.

27          Upon  learning  that  the  Trustee  planned  to  accept  the  offer,  Santiago‐
28   Monteverde amended her filing, treating the value of her rent‐stabilized lease as
 1   personal property and claiming an exemption for the property as a “local public
 2   assistance benefit” under 11 U.S.C. § 522(b)(3) and DCL § 282(2).

 3          The Trustee moved to strike this claim of exemption. The bankruptcy court
 4   granted the motion on the ground that a rent stabilized lease did not qualify as a
 5   “local  public  assistance  benefit,”  but  was  instead  “a  quirk  of  the  regulatory
 6   scheme  in  the  New  York  housing  market.”  In  re  Santiago–Monteverde,  466  B.R.
 7   621, 624‐25 (Bankr. S.D.N.Y. 2012). Santiago‐Monteverde appealed to the district
 8   court.  The  district  court  affirmed,  concluding  that  the  rent  stabilized  lease  was
 9   “the  collateral  consequence  of  a  regulatory  scheme”  rather  than  a  local  public
10   assistance  benefit.  In  re  Santiago–Monteverde,  Nos.  12‐CV‐4238  (PKC),  11‐15494
11   (JMP), 2012 WL 3966335 *2 (S.D.N.Y. Sept. 10, 2012).

12          Santiago‐Monteverde  appealed  to  this  Court  contending  that  her  rent‐
13   stabilized  lease  does  qualify  as  such  a  benefit  when  one  takes  into  account  the
14   protections afforded by the rent‐stabilization program and the value they create
15   in a lease. The Trustee, who had obtained permission from the bankruptcy court
16   to purchase and assign the lease, argued that the legislature had never intended
17   that “local public assistance benefit” be read so broadly.

18                                               II.

19          In  our  prior  opinion,  we  noted  that,  although  New  York  courts  had
20   addressed related questions, none had decided whether a debtor can prevent the
21   assumption  and  assignment  of  a  rent‐stabilized  lease  on  the  ground  that  it  is  a
22   “local  public  assistance  benefit”  within  the  meaning  of  DCL  §  282(2).  Because
23   resolution  of  that  issue  determines  the  outcome  of  this  appeal  and  because  the
24   issue  is  a  matter  of  significant  public  importance,  we  certified  the  following
25   question to the New York Court of Appeals:

26          Whether  a  debtor‐tenant  possesses  a  property  interest  in  the  protected
27          value  of  her  rent‐stabilized  lease  that  may  be  exempted  from  her
28          bankruptcy  estate  pursuant  to  New  York  State  Debtor  and  Creditor  Law
29          Section 282(2) as a “local public assistance benefit”? 
 1          The New York Court of Appeals accepted the certification and held that a
 2   rent‐stabilized  lease  qualified  as  a  local  public  assistance  benefit.  In  re  Santiago‐
 3   Monteverde,  24  N.Y.3d  283  (2014).  In  the  Court  of  Appeals’  view,  “[w]hen  the
 4   rent‐stabilization  regulatory  scheme  is  considered  against  the  backdrop  of  the
 5   crucial role that it plays in the lives of New York residents, and the purpose and
 6   effect  of  the  program,  it  is  evident  that  a  tenantʹs  rights  under  a  rent‐stabilized
 7   lease  are  a  local  public  assistance  benefit.”  Id.  at  289.  Rejecting  the  Trustee’s
 8   argument  that  “benefits”  should  be  limited  to  cash  payments,  the  court  further
 9   noted that the rent‐stabilization program had “all of the characteristics of a local
10   public  assistance  benefit”  under  the  statute.  Id.  at  290.  Finally,  the  Court  of
11   Appeals  explained  that  its  interpretation  was  consistent  with  the  purpose  of
12   creating exemptions in section 282(2), which involve the protection of a debtor’s
13   essential needs, including housing. Id. at 292.

14          In light of the New York Court of Appeals’ opinion, we hold that Santiago‐
15   Monteverde’s  interest  in  her  rent‐stabilized  lease  is  a  local  public  assistance
16   benefit within the meaning of DCL § 282(a). As a result, she is allowed to claim it
17   as an exemption from her bankruptcy estate.

18                                       CONCLUSION

19          We REVERSE the decision of the district court and REMAND for further
20   proceedings consistent with this opinion. 

21